Citation Nr: 1447234	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-47 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a disorder manifested by visual field change with conjunctivitis, also claimed as bilateral blindness.

2.  Entitlement to service connection for a visual disorder.

3.  Whether new and material evidence has been received to reopen service connection for a right ankle sprain.

4.  Entitlement to service connection for a right ankle disorder.

5.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

6.  Entitlement to specially adapted housing.

7.  Entitlement to a special home adaptation grant.

8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served from February 1994 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the above-listed issues, the Veteran also appealed the issue of service connection for a disability of the right shoulder.  Service connection for right shoulder disability was granted in a January 2014 rating decision, which is a full grant of the issue; therefore, the issue is not before the Board.

In an April 2009 written statement, the Veteran requested a hearing with the Board.  In a hearing option document, received at the RO in December 2009, the Veteran indicated that he was requesting a local hearing with a Decision Review Officer (DRO) at the RO.  In a March 2010 letter, the RO informed the Veteran that he was scheduled for the requested DRO hearing in April 2010.  In an April 2010 memorandum, the DRO assigned to conduct the hearing indicated that the Veteran did not report for that hearing, despite his representative informing VA that he would appear.  The Veteran has not provided good cause as to why he did not appear for the hearing; therefore, the Board finds that there is no pending hearing request.  38 C.F.R. § 20.704 (2013).

Service connection for a disorder manifested by visual field change with conjunctivitis, a right ankle sprain, and bilateral hearing loss was previously denied by the RO in August 2007.  The Veteran did not initiate an appeal or submit any new and material evidence with respect to this claim within the applicable one-year period, as will be explained in more detail below.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.

The issues of service connection for a visual disorder and a right ankle disorder and the issues of entitlement to specially adapted housing, special home adaptation, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2005 rating decision, in pertinent part, denied service connection for a condition to account for visual field change with conjunctivitis on the basis that the Veteran failed to report for a scheduled VA examination, and the condition neither occurred in nor was caused by service.

2.  An unappealed August 2005 rating decision, in pertinent part, denied service connection for a right ankle sprain on the basis that the Veteran failed to report for a scheduled VA examination and that the condition neither occurred in nor was caused by service.

3.  An unappealed August 2005 rating decision, in pertinent part, denied service connection for bilateral hearing loss on the basis that the Veteran did not have hearing loss that was at a level that was considered disabling for VA purposes (current disability). 

4.  The evidence received since the August 2005 rating decision, with regard to the visual disorder and right ankle disorder, relates to an unestablished fact of whether there is a currently diagnosed visual disorder and whether the Veteran injured his right ankle during service.

5.  The evidence received since the August 2005 rating decision, with regard to bilateral hearing loss, does not relate to an unestablished fact of current disability that is necessary to substantiate the claim.

6.  Service department records added to the claims file since the August 2007 rating decision are not relevant to the previously denied claims.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied service connection for a condition to account for loss of visual acuity, a right ankle sprain, and bilateral hearing loss became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for loss of visual acuity.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.156 (2013).

3.  New and material evidence has been received to reopen service connection for a right ankle sprain.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R.         § 3.156 (2013).
 
4.  New and material evidence has not been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations (ratings) and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the Veteran was provided notice in August 2008, prior to the initial adjudication of the claims in March 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  The August 2008 letter also satisfied the requirements under Kent.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, VA examination reports, and lay statements.

While some service treatment records have been associated with the Veteran's claims file, it appears that some may still be outstanding; however, the Board finds that all due process has been met with regard to attempting to obtain these records and associate them with the claims file.  The RO made requests with the service department, and some of the Veteran's service treatment records, to include a hospitalization report related to an accident causing injury to his service-connected shoulder, were obtained.  In addition, the Veteran's service personnel records were also obtained and associated with the claims file.  The RO exhausted all potential avenues for attempting to obtain service records relevant to the Veteran.  In written statements dated in March 2007 and August 2008, the Veteran demonstrated that he was aware that some or all of the service treatment records were missing, and he indicated that he had exhausted all efforts at trying to obtain them.  As such, the Board finds that the Veteran had actual knowledge that some of the service records may be missing, all avenues for attempting to obtain additional records have been pursued, and further efforts would be futile; therefore, all due process has been met with respect to attempting to obtain them.  38 C.F.R. § 3.159(c)(2).

When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As was explained above, the Board finds that the heightened duty to assist has been met.  In addition, the Board's analysis of this appeal has been performed with the heightened obligation in mind.

VA has a duty to obtain a medical opinion when required.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the RO has not arranged for a VA examination in connection with the Veteran's claims to reopen service connection, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed in detail below, the Board finds that the evidence submitted since the previous denial of service connection for bilateral hearing loss does not meet the threshold burden of being new and material to reopen the claim; therefore, VA did not violate its duty to assist by not obtaining a medical opinion with regard to this issue.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Claims to Reopen

The Veteran seeks to reopen the previously denied claims of service connection for a condition to account for visual field change with conjunctivitis (claimed as bilateral blindness), a right ankle sprain, and bilateral hearing loss.  The claims, filed in June 2004, were denied in an August 2005 rating decision.  The Veteran did not initiate an appeal of this decision and did not submit new and material evidence within one year of being notified of this decision.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the August 2005 rating decision, the RO denied the right ankle and vision issues because the Veteran's service treatment records were not available for review, he failed to report for two VA examinations, and the disabilities were not incurred in or caused by service.  At that time, there was also no evidence of an in-service injury related to the right ankle and no evidence of a post-service diagnosis of an eye disorder.  The claim of entitlement to service connection for bilateral hearing loss was denied on the basis that the Veteran underwent VA examination, and the examiner found no current hearing loss disability.

The pertinent evidence of record at the time of the August 2005 rating decision includes the Veteran's original claim, service dental records that show he reported having swollen ankles and a previous ligament tear in March 1997 and a prior surgical history of the right ankle in June 2001, a VA audiological examination report and VA outpatient treatment records that contained only treatment for the right shoulder.

The service dental records show that, in March 1997, the Veteran reported swollen ankles and a prior ligament tear, and in June 2001, he reported a prior surgical history of the right ankle.

On his original claim in June 2004, the Veteran indicated that vision problems began in December 1995, right ankle problems began in March 1997, and bilateral hearing loss began in May 1997.  In May 2005, the Veteran reported for a VA audiological examination, and the results showed that he did not meet the level of hearing loss that is considered disabling for VA purposes.  See 38 C.F.R. § 3.385.

An August 2005 VA outpatient treatment record reflects that the Veteran denied any significant medical history other than that for the right shoulder.  

Regarding the claim to reopen service connection for a vision disorder, evidence added to the claims file since the August 2005 rating decision includes VA emergency room and outpatient treatment records beginning in January 2006 that reflect that the Veteran was treated for vision problems and was diagnosed as having disorders in each eye.  As the evidence of record prior to August 2005 failed to show that the Veteran had a disorder of either eye, this evidence is new and material because it relates to an unestablished fact necessary to substantiate the claim.  This diagnosis, combined with the Veteran's statements asserting that he experienced vision disturbance during service that he believes is related to his current diagnosis, relates to the basis of the prior denial.

As to the claim to reopen service connection for a right ankle sprain, the evidence added to the claims file since the August 2005 rating decision includes the Veteran's December 2009 written statement, in which he indicates that he injured his right ankle three times during service.  As noted above, it appears that many of the Veteran's service treatment records are not associated with the claims file.  Evidence of right ankle injuries was not of record prior to the August 2005 rating decision.  The statement submitted by the Veteran describes in-service injuries.  As such, it is new and material and relates to an unestablished fact of in-service ankle injury that is necessary to substantiate the claim.  These statements, along with the Veteran's previous and recent statements asserting that he has a right ankle disorder that is due to these injuries in service, relates to one basis of the prior denial. 

However, regarding the claim of entitlement to service connection for bilateral hearing loss, the Board has reviewed the evidence of record received since the August 2005 rating decision and finds that it does not qualify as new and material evidence to warrant reopening the claim.

In an August 2007 written statement, the Veteran indicated that he was exposed to loud noise in service that caused his hearing loss.  In a December 2009 written statement, the Veteran indicated that he had been exposed to loud noise and had deteriorating hearing.

As noted above, some of the Veteran's service treatment records have been added to the claims file since August 2005.  A November 1993 report of medical examination at entrance shows that the Veteran's ears were normal, his hearing was tested, and no abnormalities were noted.  A December 2003 Physical Profile Serial Report shows that the Veteran's hearing and ears were all marked "1," which indicates a high level of physical fitness.  A January 2004 Physical Evaluation Board report shows the right shoulder and being overweight were listed as unfitting conditions, but nothing else was noted. 

None of the new evidence shows or suggests that the Veteran has hearing loss that meets the criteria to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385.  This was the reason for the prior denial, and the Veteran has not even asserted that his hearing has worsened since it was evaluated in May 2005.  None of the added service records relate to this claim.  The Veteran's written statements asserting that he had been exposed to noise during service are duplicative and redundant of evidence already of record.  During the May 2005 VA examination, the Veteran reported in-service noise exposure to the examiner, who recorded that information in the report.  As such, this evidence of the Veteran reporting in-service exposure to noise was already of record prior to the August 2005 rating decision, and it is not new and material.  See Smith, 12 Vet. App. 312 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); see also 38 C.F.R. § 3.156(a). 

Based on the above, none of the evidence received since the August 2005 rating decision constitutes new and material evidence tending to show that the bilateral hearing loss occurred in or was caused by service that was not already considered by VA in the previous denial on current hearing loss disability.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating any of the claims.  Accordingly, the evidence received since the most recent final denial of the claim in August 2005 is not new and material, and reopening the claim for service connection is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claims, reopening of the claims must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Finally, the Board finds that the service treatment records that were added to the claims file since the August 2005 rating decision were not relevant to the matters on appeal herein.  The November 1993 service entrance examination showing that the lower extremities, ears, and eyes were normal, along with the audiological examination, is not relevant evidence with regard to whether any of the claimed disabilities were incurred in or aggravated by service, which commenced several months after this examination was conducted or current hearing loss disability.  Likewise, the February 2002 right shoulder surgical report showing that the Veteran reported pre-service surgery for his right ankle in 1992 is not relevant to whether he has a right ankle disability that was incurred in or aggravated by service.  Finally, the December 2003 Physical Profile Serial report and January 2004 Physical Evaluation Board report do not address the disabilities at issue.  Therefore, the service records added to the file since the August 2005 rating decision are not relevant to the matters on appeal, and the claims will not be reconsidered under 38 C.F.R. § 3.156(c).


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a disorder manifested by visual field change with conjunctivitis, also claimed as bilateral blindness, is granted.

As new and material evidence has been received, the appeal to reopen service connection for a right ankle sprain is granted.

As new and material evidence has not been received, the appeal to reopen service connection for bilateral hearing loss is denied.


REMAND

The Board finds that the claims remaining on appeal must be remanded for additional development.  Regarding the claim of entitlement to service connection for a disorder of the right ankle, the Board finds that the Veteran's statements that he injured his right ankle on three occasions during service are credible.  As such, he should be afforded a VA examination to help determine whether his currently diagnosed right ankle disorder is related to these injuries in service.

As shown above, the Board has reopened service connection for a disorder manifested by a visual field change; however, the RO determined that the matter was not to be reopened.  Therefore, the RO did not adjudicate service connection on the merits.  The Board finds that, to ensure due process, service connection merits adjudication must be accomplished on remand prior to adjudication by the Board so as not to prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Finally, the claims of entitlement to specially adapted housing, special home adaptation, and SMC must be remanded, because they are inextricably intertwined with the other issues.  The Veteran has asserted that he is legally blind in both eyes, which is a specific criterion associated with the claims for specially adapted housing and special home adaptation grant.  In addition, whether vision loss may be considered in determining whether the Veteran requires the aid and attendance of another person is dependent upon the outcome of the issue of service connection for visual disorder.

Accordingly, the issues of service connection for a visual disorder and a right ankle disorder, and the issues of entitlement to special home adaptation, specially adapted housing, and SMC are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of the currently diagnosed right ankle disorder.  The relevant documents in the claims folder should be made available to the examiner.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current right ankle disorder was incurred in or caused by the Veteran's active service.  In rendering an opinion, the VA examiner should consider the Veteran's credible statements that he injured his right ankle three times during service.  The examiner should provide a rationale for all opinions expressed. 

2.  Adjudicate the claims of entitlement to service connection for a disorder manifested by visual change and a right ankle disorder on the merits of those service connection claims, along with the claims for specially adapted house, special home adaptation, and SMC.  If any claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


